Citation Nr: 0417759	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  96-38 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals of a right knee disability, including 
chondromalacia, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:  North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

REMAND

The veteran served on active duty from June 1973 to June 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In September 1998, the Board remanded the veteran's case to 
the RO in Winston-Salem, North Carolina, for additional 
development, to include a VA examination.  An examination was 
performed on February 7, 2000.  By a September 2001 decision, 
the Board denied entitlement to an evaluation greater than 20 
percent for postoperative residuals of a right knee 
disability, including chondromalacia.  

The veteran appealed the Board's 2001 decision to the United 
States Court of Appeals for Veterans Claims (Court).  By 
order, dated in December 2003, the Court vacated the Board's 
September 2001 decision and remanded the matter for further 
adjudication.  The Court's order pointed out that a remand 
was required because the RO had failed to comply with the 
September 1998 Board remand order, which had instructed the 
VA examiner to provide an opinion as to the extent to which 
the veteran experienced functional impairments such as 
weakness, excess fatigability, incoordination, or pain due to 
repeated use or flare-ups of the right knee.  These factors 
were to be portrayed in terms of additional loss in range of 
motion of the right knee (beyond that which was demonstrated 
clinically).  The Court determined that the VA examination in 
February 2000 did not substantially comply with the Board's 
September 1998 remand order because the VA examiner had not 
provided an opinion in terms of additional loss in range of 
motion of the right knee.  Stegall v West, 11 Vet. App. 268, 
271 (1998).  Therefore, in this case, remand is warranted for 
evaluation of the severity of the veteran's right knee 
disability.

Accordingly, the case is remanded to the RO for the following 
actions:

1.  The veteran should be scheduled for 
an orthopedic evaluation.  The examiner 
should be asked to record the range of 
motion observed on clinical evaluation, 
in terms of degrees.  If there is 
clinical evidence of pain on motion, the 
examiner should indicate the degree of 
motion at which such pain begins.  Then, 
after reviewing the veteran's complaints 
and medical history, the examiner must 
render an opinion, based upon his or her 
best medical judgment, as to the extent 
to which the veteran experiences 
functional impairments such as weakness, 
excess fatigability, in coordination, or 
pain due to repeated use or flare-ups, 
and should portray these factors in terms 
of additional loss in range of motion 
(beyond that which is demonstrated 
clinically) due to these factors.  The 
examiner should also be asked to describe 
any instability experienced by the 
veteran and report such a problem as 
"slight," "moderate," or "severe."  
A complete rationale for all opinions 
should be provided.  The examination 
report should be typed. 

2.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the veteran's claim of 
entitlement to an increased rating for 
postoperative residuals of a right knee 
disability, including chondromalacia, to 
include consideration of whether separate 
ratings are warranted in accordance with 
VAOPGCPREC 23-97 (July 1, 1997) and 
VAOPGCPREC 9-98 (Aug. 14, 1998).)  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

